         Case 1:16-cv-09058-DLC Document 117 Filed 03/04/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 WILLIAM R. UNDERWOOD,                  :
                                        :                16cv9058 (DLC)
                     Plaintiff,         :
                                        :                      ORDER
           -v-                          :
                                        :
 LASTRADA ENTERTAINMENT COMPANY, LTD., :
 STEVE ARRINGTON, SAM CARTER, CHARLES   :
 CARTER, WAUNG HANKERSON, and ROGER     :
 PARKER,                                :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On March 4, 2021, Defendants Lastrada Entertainment

Company, Charles Carter, and Sam Carter (“Defendants”) filed on

ECF a request to file certain documents produced by non-party

Warner Music Group under seal in conjunction with a forthcoming

motion for summary judgment.         In their request, Defendants noted

that the Warner Music Group documents were designated

“Confidential” under the protective order in this action.

Defendants also submitted the request to these Chambers via

email.

     The First Amendment accords a strong presumption of public

access to pleadings and other judicial documents that “have

historically been open to the press and general public” and

“play[ ] a significant positive role in the functioning of the
         Case 1:16-cv-09058-DLC Document 117 Filed 03/04/21 Page 2 of 3


particular process.”       Bernstein v. Bernstein Litowitz Berger &

Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016).            See also

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir.

2006).     The Second Circuit has held that this presumption of

public access applies to “summary judgment motions and documents

relied upon in adjudicating them.”          Newsday LLC v. County of

Nassau, 730 F.3d 156, 164 (2d Cir. 2013) (citation omitted).

The First Amendment “requires a court to make specific, rigorous

findings before sealing the document or otherwise denying public

access.”     Bernstein, 814 F.3d at 141 (citation omitted).            “[T]he

presumptive right of access prevails unless it is overcome by

specific, on-the-record findings that sealing is necessary to

preserve higher values and only if the sealing order is narrowly

tailored to achieve that aim.”         Newsday, 730 F.3d at 165

(citation omitted).       Accordingly, when making requests to redact

or seal material, a party must include in a publicly filed

letter any proposed findings that support the request.             A

document may not be sealed or redacted simply because it

contains material that is captured by a confidentiality

agreement, although that may be a relevant fact to mention in

the application.

     Additionally, any request to seal or redact a filing must

be made in a manner that complies with the Southern District of

                                       2
         Case 1:16-cv-09058-DLC Document 117 Filed 03/04/21 Page 3 of 3


New York's ECF Rules and Instructions, section 6, as well as

this Court’s Individual Practices in Civil Cases, section 8.

Where a party seeks permission to file a document under seal,

the proposed sealed document must be contemporaneously filed

under seal on ECF and electronically related to the motion to

seal.     Accordingly, it is hereby

     ORDERED that Defendants shall re-submit their request to

file the Warner Music Group documents under seal.            The request

shall be made in a manner that is compliant with the Southern

District of New York ECF Rules and Instructions and this Court’s

Individual Practices.       The request shall also include proposed

findings that support the request.


     SO ORDERED:

Dated:       New York, New York
             March 4, 2021


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       3
